TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00433-CV






Marvinell Brown, Appellant



v.



Texas Education Agency; Houston Independent School District; et al., Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. 98-09581, HONORABLE MARY PEARL WILLIAMS, JUDGE PRESIDING 






PER CURIAM


	Marvinell Brown attempts to appeal the trial court's granting of the Texas Education
Agency's and Houston Independent School District's pleas to the jurisdiction.  Because Brown did
not timely perfect her appeal, we dismiss the appeal for lack of jurisdiction.

	On April 5, 2000, the trial court granted both appellees' pleas to the jurisdiction
and dismissed Brown's case with prejudice for want of jurisdiction.  Brown filed a motion for
rehearing and motion for new trial on April 18, 2000.  She then filed her notice of appeal on June
5, 2000.  Because the granting of a plea to the jurisdiction by a governmental unit is an accelerated
appeal, Brown had to file her notice of appeal within twenty days after the date the trial court
signed the order.  Tex. R. App. P. 26.1(b); Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8)
(West Supp. 2000).  A motion for new trial will not extend the time to perfect an accelerated
appeal.  Tex. R. App. P. 28.1.  

	By letter dated September 19, 2000, this Court informed Brown that her notice of
appeal was not timely filed and requested a motion for extension of time to be filed in compliance
with Texas Rule of Appellate Procedure 10.5(b).  Brown filed two motions for extension of time. 

	Although this Court may consider a late-filed motion for extension of time, the
movant must demonstrate facts that reasonably show a need to extend the time for filing the notice
of appeal.  Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).  Brown has not
demonstrated facts that reasonably show a need to extend the time to file her notice of appeal.  

	Because this Court is without jurisdiction to consider an appeal that is not timely
perfected, we must dismiss the appeal for want of jurisdiction.  Grondoma v. Sutton, 991 S.W.2d
90, 93 (Tex. App.--Austin 1998, pet. denied); see Tex. R. App. P. 42.3(a).  Accordingly, the
appeal is dismissed for want of jurisdiction.   In addition, both motions to extend time to file
notice of appeal are overruled. 


Before Justices Jones, Kidd and Yeakel

Dismissed for Want of Jurisdiction

Filed:   November 16, 2000

Do Not Publish